FOX, District Judge.
After perusing the entire testimony a second time, I have been brought to the conclusion that, in 1873 and 1874, the respondents, Abby M. Caswell and Betsey Scribner paid to Samuel B. Scribner the sum of $1100 in full for his interest in all the estate, real and personal, of his father at his decease.
From the time of such payment, Samuel B. Scribner held the title to the property in trust for the mother and sister; and, although he was insolvent at the time of the conveyance and was undoubtedly aware of his condition at that time, he was justified, under the bankrupt act, in perfecting his contract with his mother and sister, .and conveying to them the legal title to the property that they had previously purchased.
The assignee is not in a condition to question such a conveyance, although made less than a month before proceedings in bankruptcy were instituted. The result therefore is, bill dismissed without costs.